CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 3(a):
The proposed amendments filed after a final rejection, but prior to the date of filing a brief will not be entered because they raise new issues that would require further consideration and/or search. Specifically, Applicant has narrowed the scope of the claims by:
narrowing the scope of claim 1 by reciting specific binders and thickeners previous recited by claims 3-4;
narrowing the scope of the claimed binders by omitting gelatin and gum arabic, which were previously recited by claim 3;
narrowing the scope of the claimed thickeners by omitting gelatin, carrageenan, and gum arabic, which were previously recited by claim 4;
narrowing the scope of claim 16 by reciting specific binders and thickeners.
	The narrower scope of the claims necessitates a novel search and further consideration of the prior art that is beyond the time allotted by after-final practice.

Continuation of 12:
The request for reconsideration has been considered but does NOT place the application in condition for allowance because Applicant’s arguments are unpersuasive.
First, Applicant’s arguments regarding the amendments to the independent claims by the inclusion of specific binders and thickeners are unpersuasive because they are drawn to proposed amendments that are not being entered; therefore, Applicant’s arguments are not commensurate in scope with the claims.
Second, Applicant contends that there is no motivation for a person skilled in the art to combine Corkery et al. (Corkery) with Menzi et al. (Menzi). Specifically, Applicant contends that Corkery is drawn to porous particles that include a medium chain triglyceride (active transport agent) within the pores because such a transport agent modifies the viscosity or wetting properties of liquid flavorant in order to increase or decrease its release rate. Applicant contends that Menzi, on the other hand, is drawn to a process that produces an aggregate of a core material, a carrier material, and a flavorant or odorant attached to the aggregate in such a way as to cover the outer surface of the aggregate. Applicant merely concludes that one of ordinary skill in the art would not use the medium chain triglyceride of Corkery in the invention of Menzi.
	Applicant’s argument is unpersuasive. Applicant has not shown by evidence and persuasive argument that the flavorant of Menzi would benefit in the same way (i.e., a metered release rate) from the medium chain triglyceride as proposed by the rejection over the prior art combination.
Third, Applicant contends that Shekunov et al. (Shekunov) is non-analogous art. Specifically, Applicant traverses the reliance of Shekunov to disclose the porosity 
	Applicant’s argument is unpersuasive. First, while the particles in Shekunov and the claims differ in their specific use, the broadest reasonable interpretation of the references is that both are drawn to the use of particle bases for the delivery of chemical agents to the user. Therefore, Applicant’s argument that the specific end uses of the particles is unpersuasive.
	Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, while Shekunov and the instant claim differ in terms of particle size, the rejection over the prior art combination does not rely upon the disclosure of the particle size of Shekunov. Applicant has not shown by evidence and persuasive arguments that the porosity disclosure of Shekunov necessarily requires the claimed particle to be able to perform its intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1796                                                                                                                            
/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        8/4/2021